Citation Nr: 1203439	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to left knee disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the Veteran's claims of service connection for bilateral knee disorders and denied those claims on the merits.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in January 2011; a transcript of that hearing is associated with the claims file.

The Board considers the bilateral knee claims reopened; those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  October 1998 and June 2000 rating decisions, which denied service connection for right and left knee conditions and denied reopening those claims, respectively, are final.

2.  New and material evidence was not received within one year of those rating decisions.

3.  The evidence received since the last final decision in June 2000 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.

4.  The evidence received since the last final decision in June 2000 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claims of service connection for right and left knee disorders, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, an October 1998 rating decision denied service connection for right and left knee conditions and a June 2000 rating decision denied reopening those claims because new and material evidence had not been received at that time.  The Veteran was appropriately notified of those denials.   

No notice of disagreement was received within one year of such notifications, nor was any new and material evidence received within one year of the issuance of those rating decisions.  Accordingly, the October 1998 and June 2002 rating decisions are considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the June 2000 rating decision, reopening of the Veteran's left knee condition was denied because the evidence received since the October 1998 rating decision did not demonstrate a permanent, chronic disability which was related to military service.  Likewise, the right knee condition claim was not reopened at that time because the evidence received since October 1998 did not demonstrate a permanent, chronic disability which was related to military service.  

Thus, in order to reopen service connection for his bilateral knee disorders, the evidence received since June 2000 must demonstrate either a currently-diagnosed disability or a nexus between such a disability and military service.  On the basis of the following evidence, the Board finds that such new and material evidence has been received and that both his right and left knee disorder claims warrant reopening.

Review of the Veteran's VA treatment records demonstrates that in March 2008 the Veteran's bilateral knees demonstrated bilateral mild osteoarthritis.  Moreover, during his hearing on appeal before the undersigned in January 2011, the Veteran indicated that he injured his left knee while walking up hills and climbing over obstacles in the field while in Germany during military service; he stated that his right knee was caused or aggravated by his left knee disorder.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran has currently-diagnosed disabilities of his bilateral knees; additionally, the Veteran's lay statements demonstrate a potential link between those disabilities and his military service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's right and left knee disorder claims.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claims are reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a right knee disorder, include as secondary to left knee disorder, is reopened, and to that extent only is the appeal granted.


REMAND

Review of the Veteran's VA treatment records demonstrates he currently has been diagnosed with bilateral osteoarthritis of the knees.  The Veteran's service treatment records demonstrate numerous entries of knee pain, and appear to demonstrate several speculative diagnoses for left and right knee disorders, including tendonitis, patellar pain syndrome and chondromalacia.  

Moreover, the Veteran's lay testimony in his hearing indicates that he injured his left knee while walking in the woods and going over obstacles while in Germany during service; the Board notes that his service treatment notes confirm complaints of pain in his left knee due to walking up steep hills and stairs.  It also appears to link the Veteran's right knee disorder-possibly chondromalacia-to a football injury in 1977, prior to military service-though, his enlistment examination noted normal knees on entrance into military service.  The Veteran's lay testimony also stated that he believed that his right knee disorder began following military service and was related to his left knee disorder and the need to compensate for his left knee disorder.  

The Board notes that the Veteran last underwent a VA examination for his bilateral knees in September 1998, at which time the General Medical examiner noted complaints of sore and aching knees "much of the time" then directed examination of the Veteran's knees to the orthopedic examination; the orthopedic examination addressed the Veteran's service-connected lumbar spine disorder and does not appear to addressed the Veteran's knees.  Regardless, no actual opinion as to nexus to military service has ever been provided by VA.  Thus, the Board finds that a remand is necessary in this case so that VA examination for the Veteran's bilateral knees may be provided.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board will also note that the Veteran's bilateral feet, bilateral ankles and lumbar spine disabilities have been service-connected, and at least one service treatment record demonstrated that the Veteran had an antalgic gait due to one or more of those service-connected disabilities.  Therefore, the Board finds that secondary service connection opinions for each orthopedic service-connected disability should also be provided by the examiner.

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2009 and associate those documents with the claims file.

2.  After the receipt of any additional evidence, schedule the Veteran for VA orthopedic examination to determine whether his claimed bilateral knee disorders are related to military service or his service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any right and left knee disorders found, including any arthritic conditions thereof.  

The examiner should then opine as to the following:

(a) Whether any left knee disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service, including due to any fall in the woods or similar injury while walking/exercising/training during military service.  

The examiner should specifically discuss the noted left knee pain complaints and provisional diagnoses in service, as well as the Veteran's lay statements of continuity of symptomatology since discharge from service.  

(b) Whether any right knee disorder found clearly and unmistakably pre-existed military service.  The examiner is specifically asked to address the noted football injury in 1977, prior to military service.

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting disorder was clearly and unmistakably not aggravated (permanently worsened beyond the natural progression of the disease) during military service.  

In so discussing the above pre-existence and aggravation-if necessary-the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

If however, the examiner cannot clearly and unmistakably determine that the Veteran's right knee disorder pre-existed military service, the examiner must take as conclusive fact that the Veteran's right knee disorder was sound on entrance into the military in February 1979.

After presuming such, if appropriate, the examiner should opine whether the currently-diagnosed right knee disorder more likely, less likely or at least as likely as not is due to or the result of military service.  The examiner should specifically discuss the Veteran's numerous complaints of right knee pain in military service as well as the provisional diagnosis of chondromalacia during service.

(c) For each left and right knee disorder found, the examiner should opine whether such more likely, less likely, or at least as likely as not is due to, the result of or aggravated by the following service-connected disabilities, to including any resulting symptomatology associated with them (i.e., an antalgic gait):

a. Left ankle arthritis;
b. Postoperative residuals of a right Achilles tendon rupture;
c. Lumbosacral strain;
d. Bilateral pes planus; and,
e. Any service-related knee disorder as found above.

If any aggravation is determined to be demonstrated for any of the opinions above, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a left knee disorder and a right knee disorder, to include as secondary to his left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


